MEMORANDUM **
Carlos Arsenio Monterroso, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of the Immigration Judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction to review nondiscretionary determinations of statutory eligibility under 8 U.S.C. § 1229b(b)(1), Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002), and we deny the petition for review.
We review factual findings for substantial evidence. See Molina-Estrada v. INS, 281 F.3d 906, 910 (9th Cir.2002). Monterroso was not eligible for cancella tion of removal because he did not have the requisite ten years of continuous physical presence in this country. See 8 U.S.C. § 1229b(b)(1); Montero-Martinez, 277 F.3d at 1140.
The BIA properly adopted the IJ’s decision. See Alaelua v. INS, 45 F.3d 1379, 1381-82 (9th Cir.1995).
Monterroso’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.